Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 15, 2016

                                      No. 04-16-00206-CV

                 IN THE INTEREST OF J.G.A. AND M.A.A., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-01023
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        In this accelerated appeal of the March 22, 2016 order terminating Appellant’s parental
rights, Appellant’s brief was due on May 5, 2016. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first and second motions for extension of time to file the brief; the brief was due on
June 9, 2016. On the due date, Appellant filed a third motion for extension of time to file the
brief until June 17, 2016. See id. R. 38.6(d).
       Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than June 17, 2016.      NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANT’S BRIEF WILL BE GRANTED. If counsel cannot file the brief by June 17,
2016, counsel must immediately advise this court of that inability and this court will issue an
appropriate order.
       If Appellant fails to file the brief as ordered, we will immediately abate this appeal and
remand the cause to the trial court for an abandonment hearing. See, e.g., TEX. R. APP. P.
38.8(b); see also TEX. FAM. CODE ANN. § 107.013 (West Supp. 2015) (requiring the trial court to
appoint counsel to represent an indigent parent in a parental termination case); In re K.S.M., 61
S.W.3d 632, 633 (Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent
appellants challenging an order terminating their parental rights enjoy a right to counsel on
appeal.”); cf. TEX. R. APP. P. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—
San Antonio 1997, no pet.).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court